Lake, J.
This case comes here by appeal of one of the defendants, and the first question to be decided is raised by a motion to strike from the record what purports to be the evidence taken on the trial in the court below, on the ground of its not being properly authenticated, the judge presiding at the trial not having certified it to be such. Motion sustained for'the following reasons: Section two of the act providing for appeals in equity actions, “approved March 3, 1873” [Gen. Stat., 716], provides that “when the proofs and testimony are taken orally before the court on the hearing of the cause, the same shall be reduced to writing in form similar to bills of exception, and be allowed by the judge hearing the cause as in cases at law.” This requirement was not observed in this case. Neither is there any agreement between counsel as to what the *268evidence before the court was. What purports to be a record of the evidence, and certified by the court reporter to be such, is copied into the record by the clerk of the district court; this is all we have. In the absence of a stipulation waiving it, the certificate of the judge presiding at the trial, as to what the testimony was, is essential. The statute recognizes no other mode of authentication in this sort of cases.
The evidence being thus disposed of and out of the way, the only other questions to be considered are such as are properly raised upon the pleadings and judgment.
The action was in the ordinary form for the foreclosure of a mortgage upon real estate. The mortgage was given by the defendants as security for the payment of their joint note for $567.00, due in one year from date. The note and mortgage both bear date of May 1, 1869. The action was commenced on the 27th of January, 1877, and one of the defenses interposed by Elora E. Christy was the statute of limitations, in that it was not commenced within five years after the maturity of the note. This was not a good answer. By section six of the code of civil procedure, as it was when the action accrued and still is, ten years is the time given for the commencement of foreclosure suits upon mortgages. [Gen. Stat., 525.] But even if five years were the limitation to be applied, still, as it is alleged in the reply that during two years of the time subsequent to the maturity of the note the defendant had her residence out of, and was in fact absent from, this state, if it were necessary in order to support the finding of the district court it would be presumed, in the absence of a showing to the contrary, that this allegation was made good by the proofs on the trial.
As to the fact that Elora E. Christy was a married woman when she executed this mortgage, it may be *269answered that it is not certain from the pleadings just what her interest in the premises was. Perhaps the inference would be reasonable that it was only a contingent dower interest. But whatever her interest may have been she had the clear right to convey it in the manner charged. Section 42, chapter 61, Gen. Stats., provides that “ any real estate belonging to a married woman may be managed, controlled, leased, devised, or conveyed by her' by deed, or by will, in the same manner and with like effect as if she were single.” And the next section, that “to convey her right of dower she must execute a deed with, or without, her husband.” These sections 'were in force when this mortgage was executed, and .are still the law of this state. Under them the power of a married woman to sell and convey her real estate, or any interest which she may have therein, is fall and perfect. Under the common law, even, the mortgage would be good, her husband having joined with her in its executioh. 2 Kent’s Com., 150; 1 Hilliard on Mortgages, sec. 9, ch. 1. Under the statute it is good, and would have been had she executed it alone.
It is urged by counsel for Mrs. Christy that owing to her coverture she incurred no personal liability by signing said note. This, no doubt, is true, and the finding of the court below that she was liable cannot be upheld. Even under the very liberal provisions of our more recent legislation respecting the rights of married women, this court has already held that to bind her the contract must be made with reference to and upon the faith and credit of her separate estate. Davis v. The Bank of Cheyenne, 5 Neb., 242. She was not liable on the note.
But while the finding of the court that Mrs. Christy is indebted on the note cannot be upheld, inasmuch as the decree does not go to the extent of adjudging that *270she shall pay it, no injury was done. The decree is not that she pay the amount so found to be due on the note, but that in “ case the said defendants fail for the space of twenty days,” etc., to pay the amount so found to be due, that an order of sale issue to the sheriff to sell her interest in said premises, and that the proceeds be applied to the payment, of the costs, and whatever may then be due of the mortgage debt. Even if there should be a balance of the mortgage debt remaining unsatisfied after exhausting the mortgaged premises, it not being a case in which such balance is recoverable at law as against Mrs. Christy, no execution could be lawfully issued against any other of her property.